Exhibit 10.2

 

[NGL Letterhead]

 

                , 20

 

[Name]

 

Re:  NGL Energy Partners LP Restricted Unit Grant Agreement

 

Dear                                 :

 

We are extremely pleased to inform you that the Board of Directors of NGL Energy
Holdings LLC (“Board”), upon the recommendation of the Compensation Committee,
has awarded you Restricted Units (“Grants”) representing [     ] common units
under the terms of the NGL Energy Partners LP 2011 Long Term Incentive Plan, as
amended from time to time (the “LTIP”).  The Grant shall be subject to the terms
and conditions of the LTIP and this Agreement. This Grant vests as indicated
below, subject to your continued employment on each anniversary date.  Any
portion of this Grant that does not vest will be forfeited.  Common units will
be issued to you upon vesting.  Cash distributions will not be accrued or paid
until the Grants are vested.  Subsequent to vesting, distributions will be made
at the same times and in the same amounts as other outstanding common units.

 

Vesting Schedule

 

Grant Award

 

Date of Vesting

 

 

January 1, 2013

 

 

July 1, 2013

 

 

July 1, 2014

 

 

July 1, 2015

 

 

July 1, 2016

 

Please note that like any compensation arrangement, Grants under the LTIP are to
be kept confidential unless required by SEC disclosure regulations.

 

Thank you for your continuing contributions to our efforts.  It is a pleasure
for us to be associated with you in building an even greater Master Limited
Partnership.  Enclosed are two originals for your execution with a copy of the
LTIP.  Please retain one for your file and forward the other to
                    , NGL Energy Partners LP, 6120 S. Yale Ave., Suite 805,
Tulsa, OK 74137.

 

Accepted:

 

 

 

 

NGL Energy Partners LP

 

By:  NGL Energy Holdings LLC, its general partner

 

 

 

 

 

 

By:

 

[Name]

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------